EXHIBIT 10.5

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
Willbros USA, Inc., a Delaware corporation (“Willbros”), and Warren L. Williams
(“Executive”) and shall become effective on the eighth day following its
execution by Executive and return to Willbros (“Effective Date”).

PURPOSE

Willbros and Executive have reached a mutual agreement that Executive’s
employment will terminate on August 9, 2006 (the “Termination Date”), pursuant
to the terms of this Agreement.

TERMS

To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Severance Payment. Executive is a participant in the Willbros Group, Inc.
Severance Plan, as amended and restated effective September 25, 2003 (the
“Severance Plan”). In accordance with the terms of the Severance Plan, Willbros
shall pay Executive an amount equal to Executive’s annual base salary or Three
Hundred Fifty Thousand Dollars ($350,000) (the “Severance Payment”). As a result
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
the Severance Payment, less applicable withholding taxes, shall be paid to
Executive within 60 business days following the date that Executive ceases to
provide consulting services to Willbros pursuant to the Consulting Agreement
attached hereto as Exhibit A.

2. Vesting of Restricted Stock. Executive has been granted 26,250 shares of
restricted stock under the Willbros Group, Inc. 1996 Stock Plan, as amended (the
“1996 Stock Plan”), the ownership of which has not yet vested in Executive
pursuant to the terms of the Restricted Stock Award Agreements evidencing such
grants. Willbros agrees that all of such shares of restricted stock granted to
Executive shall vest in full as of the Termination Date. Executive acknowledges
that withholding taxes will be due on such shares when vested on the Termination
Date. The Compensation Committee of the Board of Directors of Willbros Group,
Inc. (“WGI”), has approved allowing Executive to satisfy the withholding
requirement, in whole or in part, by having WGI



--------------------------------------------------------------------------------

withhold shares of restricted stock having a Fair Market Value (as defined in
the 1996 Stock Plan) on the date the tax is to be determined equal to the
minimum statutory total tax which could be withheld on the transaction.

3. Stock Options. As a participant in the 1996 Stock Plan, Executive has vested
options to purchase 82,150 shares of common stock of WGI at various prices.
Under the terms of the option agreements evidencing such options, such options
must be exercised within three months from the Termination Date (but not beyond
the expiration date of such options). As of the Effective Date, the Compensation
Committee of the Board of Directors of WGI has extended the period in which
Executive may exercise each of such options to December 31, 2006, as permitted
by Section 409A of the Code. Executive acknowledges, however, that such
extension of the exercise period may cause Executive’s incentive stock options,
if any, to be treated as non-qualified stock options for federal income tax
purposes. Executive further acknowledges that any of Executive’s incentive stock
options which are exercised more than three months after the Termination Date
will be treated as non-qualified stock options for federal income tax purposes.

4. Consulting Agreement. On the Effective Date, Willbros and Executive shall
enter into the Consulting Agreement attached hereto as Exhibit A, effective as
of August 10, 2006.

5. Executive’s 2005 Bonus. Executive has been awarded a bonus payable over time
in the amount of Three Hundred Fifty Thousand Dollars ($350,000) for calendar
year 2005, pursuant to the terms of that certain Key Employee Special Bonus
Agreement dated as of March 14, 2006, between Willbros and Executive, with Two
Hundred Thirty Three Thousand Three Hundred Thirty-Four Dollars ($233,334), in
the aggregate, payable in two future installments (March 14, 2007 and March 14,
2008) subject to various conditions including continued employment. Executive,
at the sole discretion of the President of WGI, shall be entitled to receive the
remaining installments, without interest, as compensation for providing
consulting services as set forth in the Consulting Agreement attached hereto as
Exhibit A.

6. Outstanding Loans. Pursuant to the Employee Stock Purchase Program, Executive
has two outstanding loans from Willbros in the aggregate principal amount of Two
Hundred Fifty Thousand Dollars ($250,000), which become due and payable 30 days
following the Termination Date. Such loans are full recourse and secured by an
aggregate of 18,475 shares of common stock of WGI (the “Shares”). Willbros and
Executive agree that the loans shall be paid in full on the Effective

 

2



--------------------------------------------------------------------------------

Date, by Executive surrendering and transferring to Willbros Shares having a
Fair Market Value (as defined in the 1996 Stock Plan) on the Termination Date
equal to Two Hundred Fifty Thousand Dollars ($250,000). The remaining Shares, if
any, not so transferred to Willbros shall be returned to Executive.

7. Group Health Coverage. Executive may be eligible to continue coverage for
himself and his covered dependents in the group health plan sponsored by
Willbros pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
as amended (“COBRA”). During the period that Executive is providing consulting
services to Willbros pursuant to the Consulting Agreement, Willbros will
reimburse the COBRA premium cost of any such continued health care coverage for
the Executive and his covered dependents under the applicable Willbros group
health plan. Executive must comply with all eligibility requirements for COBRA
continuation. Except as specifically set forth herein, life insurance,
disability and other employee benefits made available to Executive by Willbros
ended on the Termination Date.

8. Other Benefits. Neither this Agreement nor the release contained herein shall
waive Executive’s right to any accrued benefit under a company plan in which he
is a qualified participant, including but not limited to any benefits under a
pension or retirement plan.

9. Waiver of Reinstatement and Future Employment. Executive forever waives and
relinquishes any right or claim to reinstatement to active employment with
Willbros, its affiliates, subsidiaries, divisions, and successors.

10. Release by Executive of Willbros. Except for the obligations specifically
set forth in this Agreement, Executive fully and forever relieves, releases, and
discharges Willbros, its predecessors, successors, subsidiaries, operating
units, affiliates, divisions, and the agents, representatives, officers,
directors, shareholders, employees and attorneys of each of the foregoing, from
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs, expenses, damages, actions, and causes of action whether in
law or in equity, whether known or unknown, suspected or unsuspected, arising
from Executive’s employment with and termination from Willbros, including but
not limited to any and all claims pursuant to Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e, et seq., as amended by the Civil Rights Act of 1991,
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866, 42 U.S.C.§§1981, 1983 and
1985, which prohibits violations of civil rights; the Equal

 

3



--------------------------------------------------------------------------------

Pay Act of 1963, 29 U.S.C. § 206(d)(1), which prohibits unequal pay based upon
gender; the Age Discrimination in Employment Act of 1967, as amended, and as
further amended by the Older Workers Benefit Protection Act, 29 U.S.C. § 621, et
seq., which prohibits age discrimination in employment; the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq., which
protects certain employee benefits; the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C. § 12101, et seq., which prohibits discrimination against
the disabled; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et
seq., which provides medical and family leave; the Fair Labor Standards Act, 29
U.S.C. § 201, et seq., including the Wage and Hour Laws relating to payment of
wages; all federal, state and local laws and regulations which prohibit
discrimination in employment and which prohibit discharge in retaliation for
exercising rights under applicable Workers’ Compensation statutes. This release
also includes, but is not limited to, a release by Executive of any claims for
breach of contract, mental pain, suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Willbros has dealt with Executive unfairly or in bad faith, and all other common
law contract and tort claims. Executive is not waiving any rights or claims that
may arise after this Agreement is signed by Executive.

11. Non-Competition; Non-Solicitation Pledge. Section 3.4 of the Severance Plan
provides that in consideration of the Severance Payment, Executive shall not
compete with Willbros as set forth in such Section 3.4 for 12 months after the
Termination Date. On the Effective Date, Willbros hereby waives the provisions
of Section 3.4 of the Severance Plan as they may be applicable to Executive;
provided, however, for a period of one year following the Effective Date,
Executive agrees, for his own interests or while acting on behalf of others, not
to solicit, induce, or attempt to induce, any employee, contractor, vender, or
customer of Willbros or its affiliates to terminate their relationship or cease
doing business with Willbros or its affiliates.

12. Protection of Willbros’ Information. All records, files, and other data,
including but not limited to, business plans, contracts, employee information,
customer lists, pricing models, vender data, and financial reports and
projections, relating to the businesses of Willbros and its affiliates, which
Executive has used, prepared or come in contact with during his employment by
Willbros are

 

4



--------------------------------------------------------------------------------

the sole property of Willbros and shall be treated as confidential
(“Confidential Information”). Executive agrees that he will not, directly or
indirectly, disclose any Confidential Information to any third person, except
pursuant to court order or as a result of valid government subpoena. In the case
of any such court-ordered or government compelled disclosure, Executive will
provide Willbros with immediate written notice of the order or subpoena.

13. Non-disparagement of Willbros. Executive’s response to any inquiry
concerning his employment termination shall be limited to a statement that his
departure was mutually agreed upon between Executive and Willbros. Executive
will make no public statements or releases to the media disparaging the
management of Willbros or its affiliates, or its or their respective business
plans, forecasts, or financial condition. Nothing contained herein shall prevent
Executive from using any truthful, non-confidential information about Willbros
and his employment in order to obtain employment.

14. Indemnification; Continued Cooperation; Gross-up Payment. Nothing in this
Agreement shall affect any of Executive’s rights or obligations with respect to
indemnification or director and officer liability insurance coverage to which
Executive is entitled or subject in his capacity as a former officer of
Willbros, a former officer of WGI or a former officer or director of certain WGI
affiliates, whether under that certain Indemnification Agreement between WGI and
Executive or otherwise.

Executive agrees to assist Willbros, its affiliates and their respective
attorneys in any litigation, claim, dispute, or governmental investigation
brought by or against Willbros or its affiliates as to which Executive may have
knowledge of the facts and circumstances. Executive agrees to immediately notify
Willbros upon receipt of any subpoena or deposition notice compelling his
testimony related to matters arising out of his employment with Willbros.
Subject to Section 15, Willbros shall reimburse Executive for all reasonable
expenses incurred in complying with this provision.

If any of the payments or benefits which Executive has the right to receive from
Willbros pursuant to this Agreement, other than the Severance Payment set forth
in Section 1 (the “Payments”), are later determined to be subject to the tax
imposed by Section 409A of the Code, or any interest or penalties with respect
to such tax (such tax, together with any such interest or penalties, are
hereinafter collectively referred to as the “409A Tax”), Willbros shall pay to
Executive an additional

 

5



--------------------------------------------------------------------------------

payment (a “Gross-up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any income tax imposed on any Gross-up Payment, Executive
retains an amount of the Gross-up Payment equal to the 409A Tax imposed upon the
Payments. The Compensation Committee of the Board of Directors of WGI shall make
an initial determination as to whether a Gross-up Payment is required and the
amount of any such Gross-up Payment. Executive shall notify Willbros immediately
in writing of any claim by the Internal Revenue Service which, if successful,
would require Willbros to make a Gross-up Payment (or a Gross-up Payment in
excess of that, if any, initially determined by the Compensation Committee of
the Board of Directors of WGI) within five days of the receipt of such claim.
Willbros shall notify Executive in writing at least five days prior to the due
date of any response required with respect to such claim if it plans to contest
the claim. If Willbros decides to contest such claim, then Executive shall
cooperate fully with Willbros in such action; provided, however, Willbros shall
bear and pay all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
Executive harmless, on an after-tax basis, for any 409A Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Willbros’ action. If, as a result of Willbros’ action with respect to a claim,
Executive receives a refund of any amount paid by Willbros with respect to such
claim, then Executive shall promptly pay such refund to Willbros. If Willbros
fails to timely notify Executive whether it will contest such claim or Willbros
determines not to contest such claim, then Willbros shall immediately pay to
Executive the portion of such claim, if any, which it has not previously paid to
Executive.

15. Legal Defense Counsel and Related Defense Costs. Subject to the conditions
set forth herein, Willbros hereby confirms that it will continue to make
available to Executive and bear the cost of legal counsel to assist Executive
with Executive’s preparation for, and appearance, at any interviews or testimony
requested by the U.S. Securities and Exchange Commission (“SEC”) and/or the U.S.
Department of Justice (“DOJ”) in connection with the investigation of Willbros
and its affiliates currently being conducted by those agencies (the
“Investigation”). Willbros is providing such legal counsel at its own expense
because (i) Executive was a former officer and employee of Willbros and certain
of its affiliates during the period under Investigation, (ii) it appears at the
Termination Date that the SEC and DOJ may still be interested in interviewing
Executive or obtaining Executive’s testimony in connection with the
Investigation, and (iii) at the Termination Date it appears

 

6



--------------------------------------------------------------------------------

to Willbros that Executive’s knowledge and actions under review by the SEC and
the DOJ do not indicate that Executive engaged in self enrichment or otherwise
acted improperly.

This undertaking by Willbros as described in this Section 15 is subject to
change if it is later determined that Executive engaged in actions which
(i) were improper in the view of the SEC and/or the DOJ, or (ii) could have
reasonably been expected by Executive to have been contrary to the best
interests of Willbros. Accordingly, this undertaking is not an irrevocable
undertaking by Willbros to indemnify Executive in the future for all legal costs
or fines or penalties that Executive may incur in connection with the
Investigation or legal proceedings related thereto. In general, those future
determinations, if any, will be made on the basis of the terms of this
undertaking, applicable law and the relevant facts and circumstances established
during the Investigation which relate to the matters for which Executive is then
seeking indemnity.

For the reasons stated above, this undertaking shall not be deemed to be a
waiver of any such rights or defenses in connection with such future
indemnification determinations by Willbros in respect of Executive’s particular
status in the Investigation. If Willbros or its legal counsel at any time makes
a determination denying Executive future indemnification, Willbros will
immediately notify Executive in writing specifying in reasonable detail the
reasons supporting such a determination.

This undertaking by Willbros to make legal counsel available to Executive and to
defray, at the Termination Date, the costs and expenses incurred by Executive in
connection with the Investigation has arisen, in part, due to Executive’s many
years of good and loyal service to Willbros. Accordingly, these amounts
constitute expenses for a business purpose and are not personal expenses.
Payment of these amounts is not intended to be, and Willbros expressly
stipulates that they are not, a “personal loan” under Section 402 of the
Sarbanes-Oxley Act.

16. Acknowledgment. Executive acknowledges that among other rights which he is
waiving by entering into this Agreement is the right to bring an action pursuant
to the Age Discrimination in Employment Act (“ADEA”) and similar state statutes.
The following admonitions and rights have been negotiated by the parties in
order to insure full compliance with the requirements of the ADEA for a valid
waiver of claim:

a) Executive has been advised to discuss the terms of this Agreement with an
attorney before signing.

 

7



--------------------------------------------------------------------------------

b) Executive has been extended a period of 21 days within which to consider this
Agreement.

c) For a period of seven (7) days following Executive’s execution of the
Agreement, Executive may revoke the Agreement by notifying Willbros, in writing,
of his desire to do so. After the seven (7) day period has elapsed, this
Agreement shall become effective and enforceable.

d) All or part of the sums paid by Willbros hereunder is consideration to which
Executive is not otherwise entitled under any Willbros plan, program or prior
agreement.

17. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by Willbros of any liability whatsoever,
or as an admission by Willbros of any violation of the rights of Executive or
any other person, or any violation of any order, law, statute, duty or contract.

18. Governing Law. This Agreement will be interpreted and enforced in accordance
with the laws of the State of Texas.

19. Entirety and Integration. Upon the execution hereof by all the parties, this
Agreement and the Consulting Agreement shall constitute a single, integrated
contract expressing the entire agreement of the parties relative to the subject
matter hereof and supersedes all prior negotiations, understandings and/or
agreements, if any, of the parties. No covenants, agreements, representations,
or warranties of any kind whatsoever have been made by any party hereto, except
as specifically set forth in this Agreement or the Consulting Agreement.

20. Authorization. Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

 

WILLBROS

      EXECUTIVE

By:

 

/s/ Dennis G. Berryhill

      /s/ Warren L. Williams  

Name:

 

Dennis G. Berryhill

      Warren L. Williams  

Title:

 

Vice President and Secretary

      Date: August 21, 2006  

Date:

 

August 21, 2006

     

 

8